 554DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthwestBuildingTradesCouncil ofMontana,AFL-CIO;GeneralLaborersLocalUnion No.163,AFL-CIO; International Union of OperatingEngineers LocalUnion No. 400, AFL-CIOandThe Anaconda Company and United Steelworkersof America,Local 1-A,AFL-CIO: InternationalUnion of Operating Engineers,LocalNo. 375,AFL-CIO. Case 19-CD-144November 12, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,followingachargefiledbyTheAnacondaCompany, hereinafter called Anaconda, alleging thatthe Southwest Building Trades Council of Montana,AFL-CIO, hereinafter calledCouncil,GeneralLaborersLocalUnionNo. 163,AFL-CIO,hereinaftercalledLocal 163, and InternationalUnion of Operating Engineers, Local Union No.400,AFL-CIO, hereinafter called Local 400, hadviolatedSection 8(b)(4)(i) and (ii)(D) of the Act.The charge alleges, in substance, the CouncilpicketedAnaconda'sOrtonandHeilbronnerbuildings demolition project in Butte, Montana, withan object of forcing or requiring Anaconda to assigncertainwork to workmen represented by theabove-named Respondent labor organizations, whichworkAnaconda was performing with its ownemployees represented by the United SteelworkersofAmerica,Local1-A,AFL-CIO,andInternationalUnion of Operating Engineers LocalNo. 375, AFL-CIO. A hearing was held on May 20,1969,'beforeHearing Officer Patrick H.Walker.All parties except Operating Engineers Locals 375and 400,2 participated in the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidenceat the hearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in this case, the Boardmakes the following findings:All dates herein are 1969 unless otherwise indicatedThe Hearing Officer was informed that Locals 375 and 400 hadallegedly reached an accordHowever, since the terms of such allegedaccord were not submitted in evidence and the Charging Party not havingevidenced any acceptance of such alleged agreement we shall proceed tomake our findings herein based upon the record herein'Respondent Southwest Building Trades Council filed a brief which wasrejected because of untimely filingNo other briefs were filed1.THE BUSINESS OF THE EMPLOYERTheAnacondaCompany,isaMontanacorporation, with its principal place of business inAnaconda, Montana. Its operations, so far as theyare pertinent here, consists of open pit mining inand about the city of Butte, Montana. As thecircumference of the open pit expands, Anacondapurchasespropertiessituatedinthepathofexpansion and demolishes the structures located onsuch properties.Itwas stipulated and we find that Anacondawhich produces, fabricates, ships, and sells, ininterstatecommerce, products and materials inexcess of a million dollars yearly, is an employerwithin the meaning of the Act and is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATIONSINVOLVEDThe partiesstipulated,andwe find,that theUnionsmentioned above, are labor organizationswithin the meaning of Section2(5) of the Act.III.THE DISPUTEA. The WorkinDisputeThe disputed work which gave rise to thisproceeding concerns work performed by employeesofAnaconda,representedbytheUnitedSteelworkers of America,Local 1-A,AFL-CIO,4and InternationalUnion,ofOperating Engineers,Local No. 375, AFL-CIO,'in the demolition of twobuilding structures inButte,Montana, for thepurpose of converting the property to a parking lotforAnaconda'svehiclesandprivatevehiclesoperated by its office workers employed at its mainoffice in Butte.B. The FactsAnaconda secures the bulk of its ore from anopen pit originally situated at the outskirts ofButte's city limits, which has now expanded into thecity proper. As a result of this expansion, Anacondapurchased properties and structures, including schoolbuildings,hotels,roominghouses,homes and'The Steelworkers were certified by the Board in Case 19-RC-1866 asbargaining representative for, among others, the following employees "laborers employed in construction or repair work in or aboutplants,parks,playgrounds, recreational centers and other properties of theCompany" The existing collective-bargaining agreement between theSteelworkers conforms to the aforementioned Board certification'Local 375 was certified by the Board in Case 19-RC-1822 as exclusivebargaining agent for employees in operating engineers classificationsemployed by Anaconda "in or near the employer's Butte and Silver BowCountyMontana operations"The existing collective-bargainingagreement between Local 375 and Anaconda adopts the description of theunit as defined in the aforesaid Board certification179 NLRB No. 90 SOUTHWEST BUILDING TRADESCOUNCILvarious other types of buildings, and demolishedsuch structures. At all times in the past Anacondaperformed and assigned such demolition work to itsemployees,includinglaborersandoperatingengineerswho were members of the Steelworkersand Local 375, respectively.In the case of the work involved in the instantdispute the demolition work was done by employeesof Anaconda operating a crane with ball attached,bulldozers and front end loaders, who were membersof or represented by Local 375, and by laboreremployees of Anaconda, members of or representedby the Steelworkers. Anaconda in the past 5 yearshasuseditsemployeesrepresentedbytheSteelworkers (laborers) and Local 375 on demolitionwork in connection with structures on propertiesowned by it or acquired by it in over a thousandinstances.Not only have such demolition projectsbeen located in or about the "hill" area, but severalin recent years have been in the "downtown" area.'In fact, demolition of two projects similar to theproject involved here was performed by employeesof Anaconda represented by the Steelworkers andLocal 375.' In view of the almost continuingnecessity for such demolition work Anaconda hascreated what it describesas an"almost permanentorganization that takes care of this work," involvingits employees; i.e., operating engineers, laborers andteamsters. The instant dispute is the first time thatany union or the Council has questioned Anaconda'suse of its employees represented by the Steelworkersand Local 375 in performing such demolition work.'Itisalso the first instance where such a projectengaged in by Anaconda has been picketed by theCouncil or any local union.The Council and Local 163 in seeking to securethisdemolition work for members of Local 163reliedon the fact that they had performed suchwork when it was done by general contractors andon the fact that "laborers" performing such workfor general contractors received a higher wage ratethan that paid by Anaconda to "laborers" who wererepresentedby the Steelworkers.However, inseeking their objective, the Council and Local 163,sought to force Anaconda to contract the instantdemolition work to a general contractor who wouldemploy workers represented by Local 163.The parties stipulated, at the hearing, that theRespondent labor organizations picketed the instantdemolition project on January 29, at which timework on and picketing of the project ceased.' WorkThe parties referred to the actualmining operationsof Anaconda asbeing carried on the "hill" while construction and demolition workperformed roughly in an area comprising work away from the "hill" suchas the business district of Butte was referred to as being performed"downtown "'In addition to the Steelworkers and Local 375, other crafts with whomAnaconda had bargaining agreements worked on these projects Some ofthese craftsmen, such as Carpenters and Ironworkers, were represented byLocal Unions that were members of the Council'Anaconda did pay the "downtown" rate to union crafts on constructionjobs, other than demolition, when the work was performed downtown555on the project was resumed on February 24, byAnaconda with its employees, and picketing wasalso resumed.While work was performed on theproject on February 25, there was no picketing.Work then continued from February 25 up to thetime the demolition project ended on March 7. TheRespondent Unions during the latter period picketedthe project on February 26, 27, 28, and March 3, 4,5,and 7. During the picketing the legend on thepicket sign read as follows: "Notice to Public. Thework on this project is being performed substandardto negotiated wage rates for the Southwest BuildingTradesCouncil."Therewere no actual workstoppages by Anaconda's employees represented bythe Steelworkers and Local 375, or other of itsemployeesrepresentedbyLocalswithwhichAnaconda had agreements between February 24 andthe completion of the project on March 7.C. Contentions of the PartiesAnaconda contends it had assigned the work indispute to the Steelworkers and local 375 by virtueof the collective bargaining agreements, which weremade part of the record. Anaconda, in addition,reliesonourcertificationsissuedinCases19-RC-1866 and 19-RC-1822.Anaconda and the Steelworkers contend that theSteelworkers should retain the work because ofefficiency in scheduling the work, and economy.They further contend that the Steelworkers possesssuperior skills and can perform the work in a safermanner because of training and experience.Councilclaimshowever that theirmemberstraditionally performed demolition work performedby general contractors within the area of theCouncil's jurisdiction,which includes the city ofButte.Locals 375 and 400, although served with a copyof the charge, amended charges and Notice ofHearing, did not, as previously noted herein, appearat the hearing.D. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Asindicated above, the record contains ample evidencethat the Respondent Unions, on or about February24, 26, 27, 28, March 3, 4, 5, and 7, picketed withan avowed object of forcing or requiring Anacondatocontractout its demolition work to generalcontractors who would employ workers representedbyRespondentUnionLocals163and400.'The work stoppage on this date was occasioned by the fact that severalother trades having collective-bargaining agreements with Anaconda filed agrievance under their contracts regarding the wage rate required to be paidthese trades by Anaconda on the downtown project The grievance wassettled and work resumed on February 24 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we find on the basis of the entirerecord, that there is reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred, andthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. The Merits ofthe DisputeAs stated in theJA Jonescase,10we shall,pursuant to the Supreme Court's CBS decision,"determine each case presented for resolution underSection 10(k) of the Act and make the appropriateassignment of the disputed work only after takinginto account the evidence supporting the claims ofall the parties and balancing all relevant factors.1.Certificationand bargaining agreementsThe record establishes as noted above that theSteelworkersandLocal375haveBoardcertifications.Inaddition,theSteelworkers andLocal375haveexistingcollective-bargainingagreements with Anaconda.The record also discloses that Anaconda has acollective-bargainingagreementwith the Buildingand Construction Trades Department,AFL-CIO,coveringAnaconda'soperations inButteandelsewhere inMontana which agreement includestherein numerous constituent locals of the variousbuilding trades in the Butte area.Locals 400 and163, however,are not signatories to such agreement.The Steelworkers'Board certification and itsagreementwithAnaconda clearly covers thedisputed work.' 3Local 375 Board certification and its agreementwithAnaconda appears to apply to employeesengaged in the type of work in dispute whenperformed by Anaconda However, any doubt as tothe latter is clearly settled by the long establishedpracticeofAnaconda of using its employeesrepresentedby Local 375 onthis type of work.TheaforesaidBoardcertificationandcollective-bargaining agreements are factors favoringthe assignment of the disputed work to employeesrepresented by the Steelworkers and Local 375.2.Companyand industry practiceFor a period extending over 5 years, Anaconda,because of the continuing volume of demolitionworknecessitatedbyAnaconda'sincreasingacquisition of properties necessary to its expansionof ore mining operations, has created an almostpermanent organization to carry on this demolitionwork. It includes employees represented by theSteelworkersandLocal375,andemployees"International Associationof Machinists. Lodge No 1743, AFL-CIO(J A Jones Construction Co ),135 NLRB 1402"N L R BvRadioand Television Broadcasting EngineersUnion,364US 573"See fns 4 and 5, suprarepresentedbyotherLocalUnionswithwhichAnaconda has agreements.Itappears from the record that the Council,includingLocal 163, has jurisdiction over andperforms demolition work in the Butte area whenperformedbycontractorswithwhom it hasagreements. However, such jurisdictional claim andpractice,does not, in our opinion, support theCouncil's or Local 163's right to force Anaconda tocontract out the demolition work in dispute. Theevidence of record clearly establishes that Anacondahas performed with its own employees on its ownproperties demolition projects that number over onethousand and that the project herein constitutes thefirst instance that the Council, Local 400 and Local163 ever asserted any claim to such work.Intheabsenceofacountervailingareaorindustry practice, the practice of Anaconda in usingits employees over a period of 5 years in performingdemolition work on structures located on its ownproperties is a factor favoring the assignment of thedisputed work to Anaconda employees representedby the Steelworkers and Local 375.3.Efficiencyof operation,skills involvedIntheyearsthatAnaconda has used itsemployees to perform demolition work on structureslocated on its properties the employees representedbytheSteelworkersandLocal375havedemonstrated to the satisfaction of Anaconda thatthey possess the knowledge and skill necessary tosatisfactorilyperform demolition work.While itappears that Local 400's and Local 163's membersalsopossesstheskillsnecessarytoperformdemolition work and can use tools and equipmentnecessary for the performance of such work, suchfactor does not outweigh the fact that Anaconda'semployees have had a considerable concentratedexperience in performing this type of work resultingin greater efficiency and economy for Anaconda inthe planning and scheduling of the work. It wouldalso appear that because of the tremendous volumeof this type of work performed by Anaconda withitsemployees, that such employees have developedsuperior skills and can perform the work in a safermanner because of training and experience Hence,we find these factors favor assignment of the workto employees represented by the Steelworkers andLocal 375.In view of the foregoing, on the basis of therecord as a whole, and upon appraisal of all relevantconsiderations, we believe that the work in disputeshould be awarded to employees of The AnacondaCompany, represented by the Steelworkers andLocal 375. Anaconda for a period exceeding 5 years,has constantly performed this type of work with itsemployees who are represented by the aforesaidunions, and they have demonstrated the requisiteskillstoperform the demolition work to thesatisfaction of Anaconda, and without objection, by SOUTHWEST BUILDING TRADESCOUNCILtheCouncil,Local 163, and Local 400 until theinstant dispute. In making this determination, whichis limited to the controversy which gives rise to thisproceeding,we are not assigning the work toSteelworkers Local 1-A or to Operating Engineers,Local 375 or to their members. Therefore, we shalldetermine the dispute by assigning the work inquestion to employees of the Anaconda CompanyrepresentedbySteelworkers,Local1-AandOperating Engineers, Local 375.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thiscase,the National Labor Relations Board makes thefollowing Determination of Dispute.1.Laborers who are representedby the UnitedSteelworkers of America,Local 1-A, AFL-CIO, andoperatingengineersrepresentedbyLocal375,InternationalUnionofOperatingEngineers,AFL-CIO,pursuant to Board certification andcollective-bargaining agreements with the AnacondaCompany, areentitled to perform the work on thedemolitionprojectwhichwas involved in this557dispute."2.GeneralLaborersUnion,LocalNo. 163,AFL-CIO; InternationalUnionofOperatingEngineers Local Union No. 400, AFL-CIO, and theSouthwest Building Trades Council of Montana,AFL-CIO, are not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireTheAnaconda Company, to assign the workdescribed above to members of General LaborersUnion, Local No. 163. AFL-CIO; or Local 400,InternationalUnionofOperatingEngineers,AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute, Southwest BuildingTrades Council of Montana, AFL-CIO; Local No.163, General Laborers Union, AFL-CIO, and Local400, InternationalUnion of Operating Engineers,AFL-CIO, shall notify the Regional Director forRegion 19, in writing, whether or not they willrefrain from forcing or requiring The AnacondaCompany,bymeansproscribedbySection8(b)(4)(D), to assign the work in dispute in amanner inconsistent with the above determination."ThedemolitionprojectwasgenerallyreferredtoastheOrton-Hedbronner project